Lee, J.
This is the second appearance of this cause in this Court. On the first appeal, 209 Miss. 16, 45 So. 2d 841, in reversing and remanding, the opinion recognized the issues in dispute and pointed out the governing principles to be applied on the retrial.
On the second trial, the evidence both for the complainants and the defendants was of like tenor and effect as in the first trial, except that the defendants themselves did not testify because of the provisions of Section 1690, Code of 1942.
 The learned chancellor was fully warranted in finding that Ben and Eliza Chatman occupied the land in question under a parol gift, which was accompanied by entry and adverse holding for. more than ten years, and that their claim had ripened into a good title.
*624In the first trial, the proof of adverse possession was sufficient, hut the identity of the land was not established. On the second trial, a competent engineer and surveyor went upon the land, and by the aid of witnesses who testified as to the location of the land which was occupied by Ben and Eliza, surveyed and platted the 14.52 acres of land and gave a proper description thereof.
 It is unnecessary to respond to the appellees’ contention that evidence of certain complainants was improperly admitted. Even though admitted, the Court either rejected it, or properly gave it little probative value. The cause is therefore affirmed.
Affirmed.
McGehee, C.J., and Hall, Holmes and Ethridge, JJ., concur.